Citation Nr: 0917483	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-37 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the hands and feet, including Raynaud's phenomena and 
onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 
1965.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the claim at issue was previously 
remanded by the Board in August 2007, for further evidentiary 
and procedural development.  This was accomplished, and the 
Board concludes that it may proceed with a decision with 
regard to the issue of service connection for cold injury 
residuals at this time.


FINDING OF FACT

There is an approximate balance of the positive and negative 
evidence of record as to whether the Veteran has cold injury 
residuals of the hands and feet, to include Raynaud's 
phenomena and onychomycosis, which were incurred in or 
aggravated by service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, cold 
injury residuals of the hand and feet, to include Reynaud's 
phenomena and onychomycosis, were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for cold injury residuals of the feet, including Raynaud's 
phenomena and onychomycosis, is a full grant of the benefits 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b) (2008); see also Savage 
v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'chronic.'  See 38 C.F.R. § 3.303(b) 
(2008).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2008).

The record reflects that the Veteran, as a lay person, can 
indeed attest to the fact that he was exposed to extremely 
cold temperatures while during basic training.  Thus, in this 
instance, lay evidence is sufficient to show the occurrence 
of an in-service incident.

The Veteran contends that he is entitled to service 
connection for cold injury residuals because he suffered 
frostbite after being exposed to cold weather during basic 
training at Fort Leonard Wood, Missouri.  While the Board 
notes that there are discrepancies in the record as to the 
specific date of the Veteran's in-service cold exposure.  The 
general consensus is that the Veteran was exposed during 
December 1963.  Statements and letters from the Veteran as 
well as his brother, sister, and a friend all remark that the 
incident happened in December 1963.

Pursuant to the Veteran's claim, he underwent a VA CIP (cold 
injury protocol) evaluation and examination in February 2009.  
In the history statement, the Veteran states that the date of 
his cold injury was December 1963, at which time he spent 8 
hours in the snow in a field in Missouri when the temperature 
was 20 degrees.  At the time of the injury he experienced 
pain, discoloration of the skin as well as numbness and 
tingling.  He states that he received treatment in the field 
by a medic, but there is no record of said treatment.  The 
Veteran states that he has had no other cold injuries.  The 
Veteran claims that as a result of this incident he now 
experiences a burning pain in the tips of fingers and toes 
that gets worse in cold weather.  The Veteran further states 
that he has numbness, tingling, weakness, discoloration, and 
sensitivity to cold.  

As noted above, the Veteran's service treatment records do 
not indicate that the Veteran complained of an injury due to 
cold weather while in service.  The Board notes that the both 
the Veteran's September 1963 entrance examination and his 
November 1965 separation examination list the Veteran's upper 
and lower extremities as normal.  The Board acknowledges that 
the service treatment records do contain complaints by the 
Veteran regarding his feet.  Beginning in March 1964 and 
continuing through July 1964 the Veteran sought treatment 
multiple times for what the examiners diagnosed as 
hyperhidrosis and athlete's foot.  Despite no mention of 
treatment due to exposure to cold weather, the Board again 
notes that the Veteran is competent to attest to his exposure 
to cold weather and the record indicates that he was in basic 
training at Fort Leonard Wood in December 1963.  However, he 
is not competent to provide probative evidence with regard to 
making a diagnosis of a cold injury residual or to providing 
any etiological opinion regarding the relationship between 
cold exposure and a current diagnosis.  As such, it is 
necessary to show that the Veteran has a current diagnosis 
that is etiologically related to his claim of in-service 
exposure to cold weather.

The Board notes, with regard to post-service treatment, 
letters from two private examiners dated February 2003 and 
October 2004 assessed the Veteran with having Raynaud's 
phenomena and suffering from deterioration of circulation in 
both his hands and feet.  As such, the Board finds that the 
Veteran does have a current diagnosis of cold injury 
residuals, to include Raynaud's phenomena.  

The Veteran was afforded a C&P examination in August 2003 in 
which both his hands and feet were examined.  After reviewing 
radiographic reports of the Veteran's hands and feet, the 
examiner assessed that the Veteran had chronic Raynaud's 
phenomena secondary to his severe cold weather exposure 
during military service and great toe onychomycoses 
bilaterally.  The examiner opined that within a reasonable 
degree of medical certainty, the Veteran's Raynaud's 
phenomena and onychomycosis are directly related to his cold 
weather exposure during military service.  The Board notes 
the current diagnosis as well as the positive nexus opinion 
provided by this examiner.  The examiner did acknowledge the 
Veteran's post-service occupation as a carpenter and noted 
that this put the Veteran in a position to be exposed to the 
elements post-service, however, as noted, the examiner opined 
that the Veteran's service exposure was the basis for his 
current cold injury residuals.

In February 2009, the Veteran was once again afforded a C&P 
as required by the Board's August 2007 remand.  At this 
examination the examiner diagnosed the Veteran with cold 
temperature sensitivity, a right heel spur, and left great 
toe hallux valgus.  The examiner noted that as there are no 
identified chronic cold injury residuals that had their onset 
in active service and opines that it is less likely as not 
(less than 50/50 probability) that the Veteran's claim of 
Raynaud's syndrome is related to cold weather exposure for 
one week during active service.  However, the Board notes 
that the examiner did acknowledge that it is as likely as not 
that the Veteran was exposed to cold temperature for one week 
in 1963 while in active service and, that it is also as 
likely as not that the Veteran was exposed to cold 
temperatures in his post service occupation as a carpenter.  
As such, the examiner remarks that it is impossible to 
determine whether the Veteran's service exposure or post-
service exposure contributed more to the development of the 
Veteran's complaints of cold weather sensitivity.  Given that 
the examiner grants that the Veteran was exposed to cold 
temperatures while in service and yet cannot determine the 
etiological origin of the Veteran's current cold injury 
residuals without resorting to mere speculation, the Board 
finds that this evidence is at least in equipoise regarding 
being favorable or unfavorable.  Accordingly, the benefit-of-
the-doubt rule applies and this evidence supports service 
connection.  38 U.S.C.A. § 5107(b) (West 2002).  

In consideration of all of the above, the Board notes that 
the positive and negative evidence are in relative equipoise 
and therefore must be decided in favor of the Veteran.  
Positive evidence in favor of service connection includes 
both the positive nexus opinion of the August 2003 C&P 
examiner and the equivocation in the February 2009 C&P 
examiner's negative nexus.  Additionally it is noted that two 
private examiners have diagnosed the Veteran with cold injury 
residuals including Raynaud's phenomena.  The Board finds 
that the evidence is in relative equipoise and concludes that 
service connection for cold injury residuals, to include 
Reynaud's phenomena and onychomycosis, may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement for service connection for cold injury residuals 
of the hands and feet, including Reynaud's phenomena and 
onychomycosis, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


